718 F.2d 363
ATHENS LUMBER COMPANY, INCORPORATED, John P. Bondurant,Plaintiffs-Appellants,v.FEDERAL ELECTION COMMISSION and William F. Smith, in hisofficial capacity as Attorney General of theUnited States, Defendants-Appellees.
No. 82-8102.
United States Court of Appeals,Eleventh Circuit.
Oct. 24, 1983.

Emmet J. Bondurant, II, Atlanta, Ga., for plaintiffs-appellants.
John B. Harris, Jr., William C. Harris, Macon, Ga., for amicus Common Cause.
Bernard E. Namie, Asst. U.S. Atty., Macon, Ga., Charles N. Steele, Gen. Counsel, Richard B. Bader, Carolyn U. Oliphant, Jeffrey H. Bowman, Federal Election Com'n, Craig C. Donsanto, Director, Election Crimes Branch, Public Integrity Sec., Crim. Div., Dept. of Justice, Washington, D.C., for defendants-appellees.
Joseph L. Rauh, Jr., Washington, D.C., for amicus NAACP, et al.
Appeal from the United States District Court for the Middle District of Georgia, Wilbur D. Owens, Jr., Chief Judge.
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT and CLARK, Circuit Judges.*
PER CURIAM:


1
This case was taken en banc by vote of the judges of this court pursuant to Rule 35 Fed.R.App.P. and not under 2 U.S.C. Sec. 437h.


2
Standing as found by the panel opinion in Athens Lumber Company, Inc. v. Federal Election Commission, 689 F.2d 1006 (11th Cir.1982) now vacated, is found by this en banc court for the reasons given in the panel opinion.


3
Viewing the substantive constitutional issues as being controlled by the Court's unanimous opinion in Federal Election Commission v. National Right to Work Committee et al., --- U.S. ----, 103 S.Ct. 552, 74 L.Ed.2d 364 (1982), and for the reasons there stated, we find the limitations and prohibitions of which appellants complain to be constitutional.


4
The judgment of the district court 531 F.Supp. 756 dismissing the case is REVERSED.  The case is REMANDED for entry of judgment for defendant.



*
 Judge Anderson is recused and did not participate in this decision